 



Exhibit 10.11



--------------------------------------------------------------------------------

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

among

OPTION ONE OWNER TRUST 2001-2
as Issuer

and

OPTION ONE LOAN WAREHOUSE CORPORATION
as Depositor

and

BANK OF AMERICA, N.A.
as Purchaser

Dated as of November 25, 2003

OPTION ONE OWNER TRUST 2001-2
MORTGAGE-BACKED NOTES



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
       
ARTICLE I DEFINITIONS
 
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Other Definitional Provisions
    2  
 
       
ARTICLE II COMMITMENT; CLOSING AND PURCHASES OF ADDITIONAL NOTE
PRINCIPAL BALANCES
 
       
SECTION 2.01. Commitment
    3  
SECTION 2.02. Closing
    3  
 
       
ARTICLE III
 
       
TRANSFER DATES AND FUNDING DATES
 
       
SECTION 3.01. Transfer Dates
    5  
SECTION 3.02. Funding Dates
    6  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO EFFECTIVENESS OF COMMITMENT
 
       
SECTION 4.01. Closing Subject to Conditions Precedent
    7  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THE
DEPOSITOR
       
 
       
SECTION 5.01. Issuer
    9  
SECTION 5.02. Securities Act
    11  
SECTION 5.03. No Fee
    12  
SECTION 5.04. Information
    12  
SECTION 5.05. The Purchased Note
    12  
SECTION 5.06. Use of Proceeds
    12  
SECTION 5.07. The Depositor
    12  
SECTION 5.08. Taxes, etc
    12  
SECTION 5.09. Financial Condition
    13  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE
PURCHASER
       
 
       
SECTION 6.01. Organization
    13  
SECTION 6.02. Authority, etc
    13  
SECTION 6.03. Securities Act
    13  

 



--------------------------------------------------------------------------------



 



         
SECTION 6.04. Conflicts With Law
    13  
SECTION 6.05. Conflicts With Agreements, etc
    14  
 
       
ARTICLE VII COVENANTS OF THE ISSUER AND THE DEPOSITOR
 
       
SECTION 7.01. Information from the Issuer
    14  
SECTION 7.02. Access to Information
    14  
SECTION 7.03. Ownership and Security Interests; Further Assurances
    15  
SECTION 7.04. Covenants
    15  
SECTION 7.05. Amendments
    15  
SECTION 7.06. With Respect to the Exempt Status of the Purchased Note
    15  
 
       
ARTICLE VIII ADDITIONAL COVENANTS
 
       
SECTION 8.01. Legal Conditions to Closing
    16  
SECTION 8.02. Expenses
    16  
SECTION 8.03. Mutual Obligations
    16  
SECTION 8.04. Restrictions on Transfer
    16  
SECTION 8.05. Confidentiality
    16  
SECTION 8.06. Information Provided by the Purchaser
    17  
 
       
ARTICLE IX INDEMNIFICATION
 
       
SECTION 9.01. Indemnification of Purchaser
    17  
SECTION 9.02. Procedure and Defense
    18  
 
       
ARTICLE X MISCELLANEOUS
 
       
SECTION 10.01. Amendments
    18  
SECTION 10.02. Notices
    18  
SECTION 10.03. No Waiver; Remedies
    19  
SECTION 10.04. Binding Effect; Assignability
    19  
SECTION 10.05. Provision of Documents and Information
    19  
SECTION 10.06. GOVERNING LAW; JURISDICTION
    19  
SECTION 10.07. No Proceedings
    20  
SECTION 10.08. Execution in Counterparts
    20  
SECTION 10.09. No Recourse - Purchaser and Depositor
    20  
SECTION 10.10. Survival
    21  
SECTION 10.11. Tax Characterization
    21  
SECTION 10.12. Conflicts
    21  
SECTION 10.13. Limitation on Liability
    21  

 



--------------------------------------------------------------------------------



 



Schedule I Information for Notices

iii



--------------------------------------------------------------------------------



 



NOTE PURCHASE AGREEMENT

          AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated and effective as
of November 25, 2003 (the “Note Purchase Agreement”), among OPTION ONE OWNER
TRUST 2001-2 (the “Issuer”), OPTION ONE LOAN WAREHOUSE CORPORATION (the
“Depositor”), and BANK OF AMERICA, N.A. (“Bank of America,” and in its capacity
as Purchaser hereunder, the “Purchaser”).

          The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

          SECTION I.1. Certain Defined Terms. Capitalized terms used herein
without definition shall have the meanings set forth in the Indenture and the
Sale and Servicing Agreement (as defined below). Additionally, the following
terms shall have the following meanings:

          “Closing” shall have the meaning set forth in Section 2.02.

          “Closing Date” shall have the meaning set forth in Section 2.02.

          “Commitment” means the commitment of the Purchaser to purchase
Additional Note Principal Balances pursuant to Section 2.01.

          “Confidential Information” means all marketing information, financial
information, terms sheets and other information concerning the transactions
contemplated thereby, prepared by the Purchaser and its Affiliates.

          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

          “Governmental Actions” means any and all consents, approvals, permits,
orders, authorizations, waivers, exceptions, variances, exemptions or licenses
of, or registrations, declarations or filings with, any Governmental Authority
required under any Governmental Rules.

          “Governmental Authority” means the United States of America, any state
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and having jurisdiction over the applicable Person.

          “Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

 



--------------------------------------------------------------------------------



 



          “Indemnified Party” means the Purchaser and any of its officers,
directors, employees, agents, representatives, assignees and Affiliates and any
Person who controls the Purchaser or its Affiliates within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act.

          “Indenture” means the Indenture dated as of April 1, 2001, and as
amended and restated through and including November 25, 2003, between the Issuer
as Issuer and Wells Fargo Bank Minnesota, National Association as Indenture
Trustee, as the same may be further amended or supplemented from time to time.

          “Investment Company Act” shall have the meaning provided in
Section 5.01(i).

          “Lien” means, with respect to any asset, (a) any mortgage, lien,
pledge, charge, security interest, hypothecation, option or encumbrance of any
kind in respect of such asset or (b) the interest of a vendor or lessor under
any conditional sale agreement, financing lease or other title retention
agreement relating to such asset.

          “Loan Originator” means Option One Mortgage Corporation, a California
corporation.

          “Maximum Note Principal Balance” means an amount equal to
$2,000,000,000, less any reductions pursuant to Section 2.06 of the Sale and
Servicing Agreement.

          “Purchaser” means the Purchaser and its permitted successors and
assigns.

          “Purchased Note” means the Series 2001-2 Note issued by the Issuer
pursuant to the Indenture.

          “REMIC Servicer” shall have the meaning set forth in the Advance
Indenture.

          “Sale and Servicing Agreement” means the Sale and Servicing Agreement,
dated as of April 1, 2001, and as amended and restated through and including
November 25, 2003, among the Issuer, the Depositor, the Loan Originator, the
Servicer and Wells Fargo Bank Minnesota, National Association as the Indenture
Trustee, as the same may be further amended or supplemented from time to time.

          “Servicer” means Option One Mortgage Corporation or its permitted
successors and assigns.

          SECTION I.2. Other Definitional Provisions.

          (1) All terms defined in this Note Purchase Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.

          (2) As used herein and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in
Section 1.01, and accounting terms

2



--------------------------------------------------------------------------------



 



partially defined in Section 1.01 to the extent not defined, shall have the
respective meanings given to them under generally accepted accounting
principles. To the extent that the definitions of accounting terms herein are
inconsistent with the meanings of such terms under generally accepted accounting
principles, the definitions contained herein shall control.

          (3) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Note Purchase Agreement shall refer to this Note
Purchase Agreement as a whole and not to any particular provision of this Note
Purchase Agreement; and Section, subsection, Schedule and Exhibit references
contained in this Note Purchase Agreement are references to Sections,
subsections, and Exhibits in or to this Note Purchase Agreement unless otherwise
specified.

ARTICLE II

COMMITMENT; CLOSING AND PURCHASES OF
ADDITIONAL NOTE PRINCIPAL BALANCES

          SECTION II.1. Commitment.

          At any time during the Revolving Period, to the extent that the
aggregate Note Principal Balance (after giving effect to the proposed purchase)
is less than the Maximum Note Principal Balance, and subject to the terms and
conditions hereof and in accordance with the other Basic Documents, the Issuer
may request that the Purchaser purchase Additional Note Principal Balances (each
such request, a “Purchase Request”). Each Purchase Request shall identify
(i) with respect to each Transfer Date, the proposed Transfer Date and an
estimate of the number of Loans and aggregate Principal Balances of such Loans
to be purchased by the Issuer on such Transfer Date and (ii) with respect to
each Funding Date, the proposed Funding Date and the aggregate Receivables
Balance of the Receivables to be purchased by the Advance Trust on such Funding
Date. On the identified Transfer Date or Funding Date, the Purchaser agrees to
purchase the Additional Note Principal Balances requested in the Purchase
Request, subject to the terms and conditions and in reliance upon the covenants,
representations and warranties set forth herein and in the other Basic
Documents.

          SECTION II.2. Closing.

          The closing (the “Closing”) of the execution of the Basic Documents
and Purchased Note shall take place at 10:00 a.m. at the offices of Thacher
Proffitt & Wood, 2 World Trade Center, New York, New York 10048 on April 18,
2001, or if the conditions to closing set forth in Article IV of this Note
Purchase Agreement shall not have been satisfied or waived by such date, as soon
as practicable after such conditions shall have been satisfied or waived, or at
such other time, date and place as the parties shall agree upon (the date of the
Closing being referred to herein as the “Closing Date”).

ARTICLE 2

3



--------------------------------------------------------------------------------



 



TRANSFER DATES AND FUNDING DATES

          SECTION II.1. Transfer Dates.

          (1) Subject to the conditions and terms set forth herein and in
Section 2.06 of the Sale and Servicing Agreement with respect to each Transfer
Date, the Issuer may request, and the Purchaser agrees to purchase Additional
Note Principal Balances from the Issuer from time to time in accordance with,
and upon the satisfaction, as of the applicable Transfer Date, of each of the
following additional conditions:

          (1) With respect to each Transfer Date, each condition set forth in
Section 2.06 of the Sale and Servicing Agreement shall have been satisfied.
Prior to the first Transfer Date on which Wet Funded Loans are conveyed, counsel
to the Servicer shall have delivered to the Purchaser a favorable opinion, dated
as of the Closing Date to the effect that the Indenture Trustee has a first
priority perfected security interest in all cash and Permitted Investments held
in the Reserve Account satisfactory in form and substance to the Purchaser and
its counsel;

          (2) Each of the representations and warranties of the Issuer, the
Servicer, the Loan Originator and the Depositor made in the Basic Documents
shall be true and correct as of such date (except to the extent they expressly
relate to an earlier or later time);

          (3) The Issuer, the Servicer, the Loan Originator and the Depositor
shall be in compliance with all of their respective covenants contained in the
Basic Documents and the Purchased Note;

          (4) No Event of Default and no Default shall have occurred or shall be
occurring; and

          (5) With respect to each Transfer Date, the Purchaser shall have
received evidence reasonably satisfactory to it of the completion of all
recordings, registrations, and filings as may be necessary or, in the reasonable
opinion of the Purchaser, desirable to perfect or evidence the assignments
required to be effected on such Transfer Date in accordance with the Sale and
Servicing Agreement including, without limitation, the assignment of the Loans
and the proceeds thereof required to be assigned pursuant to the related LPA
Assignment, S&SA Assignment and the Indenture.

          (2) The Purchaser shall determine in its reasonable discretion whether
each of the above conditions have been met in accordance with the Sale and
Servicing Agreement and its determination shall be binding on the parties
hereto.

          (3) The price paid by the Purchaser on each Transfer Date for the
Additional Note Principal Balance purchased on such Transfer Date shall be equal
to the amount of such Additional Note Principal Balance and shall be remitted
not later than 4:00 p.m. New York City time on the Transfer Date by wire
transfer of immediately available funds to the Advance Account, provided that a
portion thereof equivalent to the aggregate Sales Price of Wet Funded Loans
conveyed on such date shall be remitted to the Reserve Account by the Purchaser.

4



--------------------------------------------------------------------------------



 



          (4) The Purchaser shall record on the schedule attached to the
Purchased Note, the date and amount of any Additional Note Principal Balance
purchased by it; provided, that failure to make such recordation on such
schedule or any error in such schedule shall not adversely affect the
Purchaser’s rights with respect to its Note Principal Balance and its right to
receive interest payments in respect of the Note Principal Balance actually
held. Absent manifest error, the Note Principal Balance of the Purchased Note as
set forth in the Purchaser’s records shall be binding upon the parties hereto,
notwithstanding any notation or record made or kept by any other party hereto.

          SECTION II.2. Funding Dates.

          (5) Subject to the conditions and terms set forth herein and in
Section 2.06 of the Sale and Servicing Agreement with respect to each Funding
Date, the Issuer may request, and the Purchaser agrees to purchase Additional
Note Principal Balances from the Issuer from time to time in accordance with,
and upon the satisfaction, as of the applicable Funding Date, of each of the
following additional conditions:

               (1) With respect to each Funding Date, each condition set forth
in Section 2.06 of the Sale and Servicing Agreement shall have been satisfied;

               (2) Each of the representations and warranties of (x) the Issuer,
the Servicer, the Loan Originator and the Depositor made in the Basic Documents
and (y) the Advance Trust, the REMIC Servicer, the Receivables Seller and the
Advance Depositor made in the Advance Documents shall be true and correct as of
such date (except to the extent they expressly relate to an earlier or later
time);

               (3) Each of (x) the Issuer, the Servicer, the Loan Originator and
the Depositor shall be in compliance with all of its respective covenants
contained in the Basic Documents and the Purchased Note and (y) the Advance
Trust, the REMIC Servicer, the Receivables Seller and the Advance Depositor
shall be in compliance with all of its respective covenants contained in the
Advance Documents and the Advance Note;

               (4) No Event of Default and no Default shall have occurred or
shall be occurring; and

               (5) With respect to each Funding Date, the Purchaser shall have
received evidence reasonably satisfactory to it of the completion of all
recordings, registrations, and filings as may be necessary or, in the reasonable
opinion of the Purchaser, desirable to perfect or evidence the Indenture
Trustee’s security interest in the Advance Note and the proceeds thereof.

          (6) The Purchaser shall determine in its reasonable discretion whether
each of the above conditions have been met in accordance with the Sale and
Servicing Agreement and its determination shall be binding on the parties
hereto.

          (7) The price paid by the Purchaser on each Funding Date for the
Additional Note Principal Balance purchased on such Funding Date shall be equal
to the amount of such Additional

5



--------------------------------------------------------------------------------



 



Note Principal Balance and shall be remitted not later than 4:00 p.m. New York
City time on the Funding Date by wire transfer of immediately available funds to
the Funding Account.

          (8) The Purchaser shall record on the schedule attached to the
Purchased Note, the date and amount of any Additional Note Principal Balance
purchased by it; provided, that failure to make such recordation on such
schedule or any error in such schedule shall not adversely affect the
Purchaser’s rights with respect to its Note Principal Balance and its right to
receive interest payments in respect of the Note Principal Balance actually
held. Absent manifest error, the Note Principal Balance of the Purchased Note as
set forth in the Purchaser’s records shall be binding upon the parties hereto,
notwithstanding any notation or record made or kept by any other party hereto.

          (9) On or prior to the first Funding Date, the Advance Note shall be
delivered to the Indenture Trustee under the Indenture.

ARTICLE III

CONDITIONS PRECEDENT TO EFFECTIVENESS OF COMMITMENT

          SECTION III.1. Closing Subject to Conditions Precedent. The
effectiveness of the Commitment hereunder is subject to the satisfaction at the
time of the Closing of the following conditions (any or all of which may be
waived by the Purchaser in its sole discretion):

          (10) Performance by the Issuer, the Depositor, the Servicer and the
Loan Originator. All the terms, covenants, agreements and conditions of the
Basic Documents to be complied with and performed by the Issuer, the Depositor,
the Servicer and the Loan Originator on or before the Closing Date shall have
been complied with and performed in all material respects.

          (11) Representations and Warranties. Each of the representations and
warranties of the Issuer, the Depositor, the Servicer and the Loan Originator
made in the Basic Documents shall be true and correct in all material respects
as of the Closing Date (except to the extent they expressly relate to an earlier
or later time).

          (12) Officer’s Certificate. The Purchaser shall have received in form
and substance reasonably satisfactory to the Purchaser an Officer’s Certificate
from the Loan Originator, the Depositor and the Servicer and a certificate of an
Authorized Officer of the Issuer, dated the Closing Date, certifying to the
satisfaction of the conditions set forth in the preceding paragraphs (a) and
(b).

          (13) Opinions of Counsel to the Issuer, the Loan Originator, the
Servicer and the Depositor. Counsel to the Issuer, the Loan Originator, the
Servicer and the Depositor shall have delivered to the Purchaser favorable
opinions, dated as of the Closing Date and satisfactory in form and substance to
the Purchaser and its counsel. In addition to the foregoing, the Loan Originator
shall have caused its counsel to deliver to the Purchaser a favorable opinion to
the effect that (i) the Issuer will not be treated as an association (or
publicly traded partnership) taxable as a corporation or as a taxable mortgage
pool, for federal income tax purposes and (ii) the Purchased Note shall be
treated as the issuance of debt instruments by the Loan Originator or an
Affiliate thereof for federal

6



--------------------------------------------------------------------------------



 



income tax purposes, in each case satisfactory in form and substance of the
Purchaser and its counsel.

          (14) Opinions of Counsel to the Indenture Trustee. Counsel to the
Indenture Trustee shall have delivered to the Purchaser a favorable opinion,
dated as of the Closing Date and reasonably satisfactory in form and substance
to the Purchaser and its counsel.

          (15) Opinions of Counsel to the Owner Trustee. Delaware counsel to the
Owner Trustee of the Issuer and the Depositor shall have delivered to the
Purchaser favorable opinions regarding the formation, existence and standing of
the Issuer and the Depositor and of the Issuer’s and the Depositor’s execution,
authorization and delivery of each of the Basic Documents to which it is a party
and such other matters as the Purchaser may reasonably request, dated as of the
Closing Date and reasonably satisfactory in form and substance to the Purchaser
and its counsel.

          (16) Filings and Recordations. The Purchaser shall have received
evidence reasonably satisfactory to it of (i) the completion of all recordings,
registrations, and filings as may be necessary or, in the reasonable opinion of
the Purchaser, desirable to perfect or evidence the assignment by the Loan
Originator to the Depositor of the Loan Originator’s ownership interest in the
Trust Estate including, without limitation, the Loans conveyed pursuant to the
Loan Purchase Agreement and the proceeds thereof, (ii) the completion of all
recordings, registrations and filings as may be necessary or, in the reasonable
opinion of the Purchaser, desirable to perfect or evidence the assignment by the
Depositor to the Issuer of the Depositor’s ownership interest in the Trust
Estate including, without limitation, the Loans and the proceeds thereof and
(iii) the completion of all recordings, registrations, and filings as may be
necessary or, in the reasonable opinion of the Purchaser, desirable to perfect
or evidence the grant of a first priority perfected security interest in the
Issuer’s ownership interest in the Trust Estate including, without limitation,
the Loans, in favor of the Indenture Trustee, subject to no Liens prior to the
Lien of the Indenture.

          (17) Documents. The Purchaser shall have received a duly executed
counterpart of each of the Basic Documents, the Purchased Note and each and
every document or certification delivered by any party in connection with any of
the Basic Documents or the Purchased Note, and each such document shall be in
full force and effect.

          (18) Actions or Proceedings. No action, suit, proceeding or
investigation by or before any Governmental Authority shall have been instituted
to restrain or prohibit the consummation of, or to invalidate, any of the
transactions contemplated by the Basic Documents, the Purchased Note and the
documents related thereto in any material respect.

          (19) Approvals and Consents. All Governmental Actions of all
Governmental Authorities required with respect to the transactions contemplated
by the Basic Documents, the Purchased Note and the documents related thereto
shall have been obtained or made.

          (20) Accounts. The Purchaser shall have received evidence reasonably
satisfactory to it that each Trust Account has each been established in
accordance with the terms of the Sale and Servicing Agreement.

7



--------------------------------------------------------------------------------



 



          (21) Fees and Expenses. The fees and expenses payable by the Issuer
and the Depositor pursuant to Section 8.02(b) shall have been paid.

          (22) Other Documents. The Issuer, the Loan Originator, the Depositor
and the Servicer shall have furnished to the Purchaser such other opinions,
information, certificates and documents as the Purchaser may reasonably request.

          (23) Proceedings in Contemplation of Sale of Purchased Note. All
actions and proceedings undertaken by the Issuer, the Loan Originator, the
Depositor and the Servicer in connection with the issuance and sale of the
Purchased Note as herein contemplated shall be satisfactory in all respects to
the Purchaser and its counsel.

          If any condition specified in this Section 4.01 shall not have been
fulfilled when and as required to be fulfilled, this Agreement may be terminated
by the Purchaser by notice to the Loan Originator at any time at or prior to the
Closing Date, and the Purchaser shall incur no liability as a result of such
termination.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THE DEPOSITOR

          The Issuer and the Depositor hereby jointly and severally make the
following representations and warranties to the Purchaser, as of the Closing
Date and as of each Transfer Date and each Funding Date, and the Purchaser shall
be deemed to have relied on such representations and warranties in making (or
committing to make) purchases of Additional Note Principal Balances on each
Transfer Date and each Funding Date:

          SECTION IV.1. Issuer.

          (24) The Issuer has been duly organized and is validly existing and in
good standing as a statutory trust under the laws of the State of Delaware, with
requisite trust power and authority to own its properties and to transact the
business in which it is now engaged, and is duly qualified to do business and is
in good standing (or is exempt from such requirements) in each State of the
United States where the nature of its business requires it to be so qualified
and the failure to be so qualified and in good standing would have a material
adverse effect on the Issuer or any adverse effect on the interests of the
Purchaser.

          (25) The issuance, sale, assignment and conveyance of the Purchased
Note and the Additional Note Principal Balances, the performance of the Issuer’s
obligations under each Basic Document to which it is a party and the
consummation of the transactions therein contemplated will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than any Lien
created by the Basic Documents), charge or encumbrance upon any of the property
or assets of the Issuer or any of its Affiliates pursuant to the terms of, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it or any of its Affiliates is bound or to which any of its
property or

8



--------------------------------------------------------------------------------



 



assets is subject, nor will such action result in any violation of the
provisions of its organizational documents or any Governmental Rule applicable
to the Issuer, in each case which could be expected to have a material adverse
effect on the transactions contemplated therein.

          (26) No Governmental Action which has not been obtained is required by
or with respect to the Issuer in connection with the execution and delivery to
the Purchaser of the Purchased Note. No Governmental Action which has not been
obtained is required by or with respect to the Issuer in connection with the
execution and delivery of any of the Basic Documents to which the Issuer is a
party or the consummation by the Issuer of the transactions contemplated thereby
except for any requirements under state securities or “blue sky” laws in
connection with any transfer of the Purchased Note.

          (27) The Issuer possesses all material licenses, certificates,
authorities or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now operated by
it, and has not received any notice of proceedings relating to the revocation or
modification of any such license, certificate, authority or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would materially and adversely affect its condition, financial or
otherwise, or its earnings, business affairs or business prospects.

          (28) Each of the Basic Documents to which the Issuer is a party has
been duly authorized, executed and delivered by the Issuer and is a valid and
legally binding obligation of the Issuer, enforceable against the Issuer in
accordance with its terms, subject to enforcement of bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.

          (29) The execution, delivery and performance by the Issuer of each of
its obligations under each of the Basic Documents to which it is a party will
not result in a breach or violation of any of the terms and provisions of, or
constitute a default under, any agreement or instrument to which the Issuer is a
party or by which the Issuer is bound or to which any of its properties are
subject or of any statute, order or regulation applicable to the Issuer of any
court, regulatory body, administrative agency or governmental body having
jurisdiction over the Issuer or any of its properties, in each case which could
be expected to have a material adverse effect on any of the transactions
contemplated therein.

          (30) The Issuer is not in violation of its organizational documents or
in default under any agreement, indenture or instrument the effect of which
violation or default would be material to the Issuer or the transactions
contemplated by the Basic Documents. The Issuer is not a party to, bound by or
in breach or violation of any indenture or other agreement or instrument, or
subject to or in violation of any statute, order or regulation of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over the Issuer that materially and adversely affects, or may in the future
materially and adversely affect (i) the ability of the Issuer to perform its
obligations under any of the Basic Documents to which it is a party or (ii) the
business, operations, financial condition, properties, assets or prospects of
the Issuer.

          (31) There are no actions or proceedings against, or investigations
of, the Issuer pending, or, to the knowledge of the Issuer threatened, before
any Governmental Authority, court,

9



--------------------------------------------------------------------------------



 



arbitrator, administrative agency or other tribunal (i) asserting the invalidity
of any of the Basic Documents or (ii) seeking to prevent the issuance of the
Purchased Note or the consummation of any of the transactions contemplated by
the Basic Documents or the Purchased Note or (iii) that, if adversely
determined, could materially and adversely affect the business, operations,
financial condition, properties, assets or prospects of the Issuer or the
validity or enforceability of, or the performance by the Issuer of its
respective obligations under, any of the Basic Documents to which it is a party
or (iv) seeking to affect adversely the income tax attributes of the Purchased
Note.

          (32) The Issuer is not, and neither the issuance and sale of the
Purchased Note to the Purchaser nor the activities of the Issuer pursuant to the
Basic Documents, shall render the Issuer an “investment company” or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”).

          (33) It is not necessary to qualify the Indenture under the Trust
Indenture Act of 1939, as amended.

          (34) The Issuer is solvent and has adequate capital for its business
and undertakings.

          (35) The chief executive offices of the Issuer are located at Option
One Owner Trust 2001-2, c/o Wilmington Trust Company, as Owner Trustee, One
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890, or,
with the consent of the Purchaser, such other address as shall be designated by
the Issuer in a written notice to the other parties hereto.

          (36) There are no contracts, agreements or understandings between the
Issuer and any Person granting such Person the right to require the filing at
any time of a registration statement under the Act with respect to the Purchased
Note.

          SECTION IV.2. Securities Act. Assuming the accuracy of the
representations and warranties of and compliance with the covenants of the
Purchaser, contained herein, the sale of the Purchased Note and the sale of
Additional Note Principal Balances pursuant to this Agreement are each exempt
from the registration and prospectus delivery requirements of the Act. In the
case of the offer or sale of the Purchased Note, no form of general solicitation
or general advertising was used by the Issuer, any Affiliates of the Issuer or
any person acting on its or their behalf, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Neither the Issuer, any Affiliates of the
Issuer nor any Person acting on its or their behalf has offered or sold, nor
will the Issuer or any Person acting on its behalf offer or sell directly or
indirectly, the Purchased Note or any other security in any manner that,
assuming the accuracy of the representations and warranties and the performance
of the covenants given by the Purchaser and compliance with the applicable
provisions of the Indenture with respect to each transfer of the Purchased Note,
would render the issuance and sale of the Purchased Note as contemplated hereby
a violation of Section 5 of the Securities Act or the registration or
qualification requirements of any state securities laws, nor has any such Person
authorized, nor will it authorize, any Person to act in such manner.

10



--------------------------------------------------------------------------------



 



          SECTION IV.3. No Fee. Neither the Issuer, nor the Depositor, nor any
of their Affiliates has paid or agreed to pay to any Person any compensation for
soliciting another to purchase the Purchased Note.

          SECTION IV.4. Information. The information provided pursuant to
Section 7.01 (a) hereof will, at the date thereof, be true and correct in all
material respects.

          SECTION IV.5. The Purchased Note. The Purchased Note has been duly and
validly authorized, and, when executed and authenticated in accordance with the
terms of the Indenture, and delivered to and paid for in accordance with this
Note Purchase Agreement, will be duly and validly issued and outstanding and
will be entitled to the benefits of the Indenture.

          SECTION IV.6. Use of Proceeds. No proceeds of a purchase hereunder
will be used (i) for a purpose that violates or would be inconsistent with
Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction in violation of Section 13 or 14 of the Exchange Act.

          SECTION 2.2. The Depositor. The Depositor hereby makes to the
Purchaser each of the representations, warranties and covenants set forth in
Section 3.01 of the Sale and Servicing Agreement as of the Closing Date and as
of each Transfer Date (except to the extent that any such representation,
warranty or covenant is expressly made as of another date).

          SECTION IV.7. Taxes, etc. Any taxes, fees and other charges of
Governmental Authorities applicable to the Issuer and the Depositor, except for
franchise or income taxes, in connection with the execution, delivery and
performance by the Issuer and the Depositor of each Basic Document to which they
are parties, the issuance of the Purchased Note or otherwise applicable to the
Issuer or the Depositor in connection with the Trust Estate have been paid or
will be paid by the Issuer or the Depositor, as applicable, at or prior to the
Closing Date and each Transfer Date, to the extent then due.

          SECTION IV.8. Financial Condition. On the date hereof and on each
Transfer Date and each Funding Date, neither the Issuer nor the Depositor is or
will be insolvent or the subject of any voluntary or involuntary bankruptcy
proceeding.

ARTICLE V

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE PURCHASER

          The Purchaser hereby makes the following representations and
warranties, as to itself, to the Issuer and the Depositor on which the same are
relying in entering into this Note Purchase Agreement.

          SECTION V.1. Organization. The Purchaser has been duly organized and
is validly existing and in good standing under the laws of the jurisdiction of
its organization with power and authority to own its properties and to transact
the business in which it is now engaged.

11



--------------------------------------------------------------------------------



 



          SECTION V.2. Authority, etc. The Purchaser has all requisite power and
authority to enter into and perform its obligations under this Note Purchase
Agreement and to consummate the transactions herein contemplated. The execution
and delivery by the Purchaser of this Note Purchase Agreement and the
consummation by the Purchaser of the transactions contemplated hereby have been
duly and validly authorized by all necessary organizational action on the part
of the Purchaser. This Note Purchase Agreement has been duly and validly
executed and delivered by the Purchaser and constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject as to enforcement to bankruptcy,
reorganization, insolvency, moratorium and other similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity. Neither the execution and delivery by the Purchaser of
this Note Purchase Agreement nor the consummation by the Purchaser of any of the
transactions contemplated hereby, nor the fulfillment by the Purchaser of the
terms hereof, will conflict with, or violate, result in a breach of or
constitute a default under any term or provision of the Purchaser’s
organizational documents or any Governmental Rule applicable to the Purchaser.

          SECTION 2.3. Securities Act. The Purchaser will acquire the Purchased
Note pursuant to this Note Purchase Agreement without a view to any public
distribution thereof, and will not offer to sell or otherwise dispose of the
Purchased Note (or any interest therein) in violation of any of the registration
requirements of the Act or any applicable state or other securities laws, or by
means of any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) and will comply with the
requirements of the Indenture. The Purchaser acknowledges that it has no right
to require the Issuer or any other Person to register the Purchased Note under
the Securities Act or any other securities law.

          SECTION V.3. Conflicts With Law. The execution, delivery and
performance by the Purchaser of its obligations under this Note Purchase
Agreement will not result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any agreement or instrument to
which the Purchaser is a party or by which the Purchaser is bound or of any
statute, order or regulation applicable to the Purchaser of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over the Purchaser, in each case which could be expected to have a material
adverse effect on the transactions contemplated therein.

          SECTION V.4. Conflicts With Agreements, etc. The Purchaser is not in
violation of its organizational documents or in default under any agreement,
indenture or instrument the effect of which violation or default would be
materially adverse to the Purchaser in the performance of its obligations or
duties under any of the Basic Documents to which it is a party. The Purchaser is
not a party to, bound by or in breach or violation of any indenture or other
agreement or instrument, or subject to or in violation of any statute, order or
regulation of any court, regulatory body, administrative agency or governmental
body having jurisdiction over the Purchaser that materially and adversely
affects, or which could be expected in the future to materially and adversely
affect the ability of the Purchaser to perform its obligations under this Note
Purchase Agreement.

12



--------------------------------------------------------------------------------



 



ARTICLE VI

COVENANTS OF THE ISSUER AND THE DEPOSITOR

          SECTION VI.1. Information from the Issuer. So long as the Purchased
Note remains outstanding, the Issuer and the Depositor shall each furnish to the
Purchaser:

          (1) such information (including financial information), documents,
records or reports with respect to the Trust Estate, the Loans, the Advance
Note, the Issuer, the Loan Originator, the Servicer or the Depositor as the
Purchaser may from time to time reasonably request;

          (2) as soon as possible and in any event within five (5) Business Days
after the occurrence thereof, notice of each Event of Default under the Sale and
Servicing Agreement or the Indenture, and each Default; and

          (3) promptly and in any event within 30 days after the occurrence
thereof, written notice of a change in address of the chief executive office of
the Issuer, the Loan Originator or the Depositor.

          SECTION VI.2. Access to Information. So long as the Purchased Note
remains outstanding, each of the Issuer and the Depositor shall, at any time and
from time to time during regular business hours, or at such other reasonable
times upon reasonable notice to the Issuer or the Depositor, as applicable,
permit the Purchaser, or their agents or representatives to:

          (4) examine all books, records and documents (including computer tapes
and disks) in the possession or under the control of the Issuer or the Depositor
relating to the Loans or the Basic Documents as may be requested, and

          (5) visit the offices and property of the Issuer and the Depositor for
the purpose of examining such materials described in clause (a) above.

          Except as provided in Section 10.05, information obtained by the
Purchaser pursuant to this Section 7.02 and Section 7.01 herein shall be held in
confidence in accordance with and to the extent provided in Sections 11.15 and
11.17 of the Sale and Servicing Agreement.

          SECTION VI.3. Ownership and Security Interests; Further Assurances.
The Depositor will take all action necessary to maintain the Issuer’s ownership
interest in the Loans and the other items sold pursuant to Article II of the
Sale and Servicing Agreement. The Issuer will take all action necessary to
maintain the Indenture Trustee’s security interest in the Loans and the other
items pledged to the Indenture Trustee pursuant to the Indenture.

          The Issuer and the Depositor agree to take any and all acts and to
execute any and all further instruments reasonably necessary or requested by the
Purchaser to more fully effect the purposes of this Note Purchase Agreement.

          SECTION VI.4. Covenants. The Issuer and the Depositor shall each duly
observe and perform each of their respective covenants set forth in each of the
Basic Documents to which they are parties.

13



--------------------------------------------------------------------------------



 



          SECTION VI.5. Amendments. Neither the Issuer nor the Depositor shall
make, or permit any Person to make, any amendment, modification or change to, or
provide any waiver under any Basic Document to which the Issuer or the
Depositor, as applicable, is a party without the prior written consent of the
Purchaser.

          SECTION VI.6. With Respect to the Exempt Status of the Purchased Note.

          (6) Neither the Issuer nor the Depositor, nor any of their respective
Affiliates, nor any Person acting on their behalf will, directly or indirectly,
make offers or sales of any security, or solicit offers to buy any security,
under circumstances that would require the registration of the Purchased Note
under the Securities Act.

          (7) Neither the Issuer nor the Depositor, nor any of their Affiliates,
nor any Person acting on their behalf will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with any offer or sale of
the Purchased Note.

          (8) On or prior to any Transfer Date or Funding Date, the Issuer and
the Depositor will furnish or cause to be furnished to the Purchaser and any
subsequent purchaser therefrom of Additional Note Principal Balance, if the
Purchaser or such subsequent purchaser so requests, a letter from each Person
furnishing a certificate or opinion on the Closing Date as described in
Section 4.01 hereof or on or before any such Transfer Date or Funding Date in
which such Person shall state that such subsequent purchaser may rely upon such
original certificate or opinion as though delivered and addressed to such
subsequent purchaser and made on and as of the Closing Date or such Transfer
Date or Funding Date, as the case may be, except for such exceptions set forth
in such letter as are attributable to events occurring after the Closing Date or
such Transfer Date or Funding Date.

ARTICLE VII

ADDITIONAL COVENANTS

          SECTION VII.1. Legal Conditions to Closing. The parties hereto will
take all reasonable action necessary to obtain (and will cooperate with one
another in obtaining) any consent, authorization, permit, license, franchise,
order or approval of, or any exemption by, any Governmental Authority or any
other Person, required to be obtained or made by it in connection with any of
the transactions contemplated by this Note Purchase Agreement.

          SECTION VII.2. Expenses.

          (9) Subject to the limitation on Due Diligence Fees set forth in
Section 11.15 of the Sale and Servicing Agreement, the Issuer and the Depositor
jointly and severally covenant that, whether or not the Closing takes place,
except as otherwise expressly provided herein, all reasonable costs and expenses
incurred in connection with this Note Purchase Agreement and the transactions
contemplated hereby shall be paid by the Issuer or the Depositor.

14



--------------------------------------------------------------------------------



 



          (10) The Issuer and the Depositor jointly and severally covenant to
pay on the Closing Date all of the reasonable out-of-pocket costs and expenses
incurred in connection with the consummation and administration of the
transactions contemplated hereby and in the other Basic Documents including,
without limitation, (i) all reasonable fees, disbursements and expenses of
counsel to the Purchaser; (ii) all reasonable fees and expenses of the Indenture
Trustee and the Owner Trustee and their counsel and (iii) all reasonable fees
and expenses of the Custodian and its counsel.

          SECTION VII.3. Mutual Obligations. On and after the Closing, each
party hereto will do, execute and perform all such other acts, deeds and
documents as the other party may from time to time reasonably require in order
to carry out the intent of this Note Purchase Agreement.

          SECTION VII.4. Restrictions on Transfer. The Purchaser agrees that it
will comply with the restrictions on transfer of the Purchased Note set forth in
the Indenture and resell the Purchased Note only in compliance with such
restrictions.

          SECTION VII.5. Confidentiality. Each of the Purchaser, the Issuer and
the Depositor shall hold in confidence all Confidential Information and shall
not, at any time hereafter, use, disclose or divulge any such information,
knowledge or data to any Person except:



  (1)   Information which at the time of disclosure is a part of the public
knowledge or literature and readily accessible;     (2)   Information as
required to be disclosed by a Governmental Authority;     (3)   Disclosure to a
Person that has entered into a confidentiality agreement, acceptable to the
Purchaser, the Issuer and the Depositor; or     (4)   Information that is deemed
by the Purchaser reasonably necessary to disclose in connection with its
exercise of any rights or remedies under the Basic Documents.

          SECTION 2.4. Information Provided by the Purchaser. The Purchaser
hereby covenants to determine One-Month LIBOR in accordance with the definition
thereof in the Basic Documents and shall give notice to the Indenture Trustee,
the Issuer and the Depositor of the Interest Payment Amount on each
Determination Date. The Purchaser shall cause the Market Value Agent to give
notice to the Indenture Trustee, the Issuer and the Depositor of any Hedge
Funding Requirement on or before the Determination Date related to any Payment
Date. In addition, on each Determination Date, the Purchaser hereby covenants to
give notice to the Indenture Trustee, the Issuer and the Depositor of (i) the
Issuer/Depositor Indemnities (as defined in the Trust Agreement), (ii) Due
Diligence Fees and (iii) the Collateral Value for each Loan for the related
Payment Date.

15



--------------------------------------------------------------------------------



 



ARTICLE VIII

INDEMNIFICATION

          SECTION VIII.1. Indemnification of Purchaser. Each of the Issuer and
the Depositor hereby agree to, jointly and severally, indemnify and hold
harmless each Indemnified Party against any and all losses, claims, damages,
liabilities, expenses or judgments (including accounting fees and reasonable
legal fees and other expenses incurred in connection with this Note Purchase
Agreement or any other Basic Document and any action, suit or proceeding or any
claim asserted) (collectively, “Losses”), as incurred (payable promptly upon
written request), for or on account of or arising from or in connection with any
information prepared by and furnished or to be furnished by any of the Issuer,
the Loan Originator or the Depositor, the Advance Trust, the Advance Depositor
or the Receivables Seller pursuant to or in connection with the transactions
contemplated hereby including, without limitation, such written information as
may have been and may be furnished in connection with any due diligence
investigation with respect to the business, operations, financial condition of
the Issuer, the Loan Originator, the Depositor, the Advance Trust, the Advance
Depositor or the Receivables Seller or with respect to the Loans or the Advance
Note, to the extent such information contains any untrue statement of material
fact or omits to state a material fact necessary to make the statements
contained therein in the light of the circumstances under which such statements
were made not misleading, except with respect to any such information used by
such Indemnified Party in violation of the Basic Documents which results in such
Losses. The indemnities contained in this Section 9.01 will be in addition to
any liability which the Issuer or the Depositor may otherwise have pursuant to
this Note Purchase Agreement and any other Basic Document.

          SECTION VIII.2. Procedure and Defense. In case any action or
proceeding (including any governmental or regulatory investigation or
proceeding) shall be instituted involving any Indemnified Party in respect of
which indemnity may be sought pursuant to Section 9.01, such Indemnified Party
shall promptly notify the Issuer and the Depositor in writing and, upon request
of the Indemnified Party, the Issuer and the Depositor shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnified Party to represent such Indemnified Party and any others the
indemnifying party may designate and shall pay the reasonable fees and
disbursements of such counsel related to such proceeding; provided that failure
to give such notice or deliver such documents shall not affect the rights to
indemnity hereunder unless such failure materially prejudices the rights of the
Indemnified Party. The Indemnified Party will have the right to employ its own
counsel in any such action in addition to the counsel of the Issuer and/or the
Depositor, but the reasonable fees and expenses of such counsel will be at the
expense of such Indemnified Party, unless (i) the employment of counsel by the
Indemnified Party at its expense has been reasonably authorized in writing by
the Depositor or the Issuer, (ii) the Depositor or the Issuer has not in fact
employed counsel to assume the defense of such action within a reasonable time
after receiving notice of the commencement of the action or (iii) the named
parties to any such action or proceeding (including any impleaded parties)
include the Depositor or the Issuer and one or more Indemnified Parties, and the
Indemnified Parties shall have been advised by counsel that there may be one or
more legal defenses available to them which are different from or additional to
those available to the Depositor or the Issuer. Reasonable expenses of counsel
to any Indemnified Party shall be reimbursed by the Issuer and the Depositor as
they are incurred. The Issuer and the Depositor shall not be liable for any
settlement of any proceeding affected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the Indemnified Party from and against
any loss or liability by reason of such settlement or judgment. Neither the
Issuer nor the Depositor will, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened

16



--------------------------------------------------------------------------------



 



proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability on claims that are the subject matter of such
proceeding.

ARTICLE IX

MISCELLANEOUS

          SECTION IX.1. Amendments. No amendment or waiver of any provision of
this Note Purchase Agreement shall in any event be effective unless the same
shall be in writing and signed by all of the parties hereto, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

          SECTION IX.2. Notices. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
telecopies) and mailed, telecopied (with a copy delivered by overnight courier)
or delivered, as to each party hereto, at its address as set forth in Schedule I
hereto or at such other address as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall be deemed effective upon receipt thereof, and in the case of telecopies,
when receipt is confirmed by telephone.

          SECTION IX.3. No Waiver; Remedies. No failure on the part of any party
hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

          SECTION IX.4. Binding Effect; Assignability.

          (1) This Note Purchase Agreement shall be binding upon and inure to
the benefit of the Issuer, the Depositor and the Purchaser and their respective
permitted successors and assigns (including any subsequent holders of the
Purchased Note); provided, however, neither the Issuer nor the Depositor shall
have any right to assign their respective rights hereunder or interest herein
(by operation of law or otherwise) without the prior written consent of the
Purchaser.

          (2) The Purchaser may, in the ordinary course of its business and in
accordance with the Basic Documents and applicable law, including applicable
securities laws, at any time sell to one or more Persons (each, a
“Participant”), participating interests in all or a portion of its rights and
obligations under this Note Purchase Agreement. Notwithstanding any such sale by
the Purchaser of participating interests to a Participant, the Purchaser’s
rights and obligations under this Note Purchase Agreement shall remain
unchanged, the Purchaser shall remain solely responsible for the performance
thereof, and the Issuer and the Depositor shall continue to deal solely and
directly with the Purchaser and shall have no obligations to deal with any
Participant in connection with the Purchaser’s rights and obligations under this
Note Purchase Agreement.

17



--------------------------------------------------------------------------------



 



          (3) This Note Purchase Agreement shall create and constitute the
continuing obligation of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as all amounts payable
with respect to the Purchased Note shall have been paid in full.

          SECTION IX.5. Provision of Documents and Information. Each of the
Issuer and the Depositor acknowledges and agrees that the Purchaser is permitted
to provide to any subsequent Purchaser, permitted assignees and Participants,
opinions, certificates, documents and other information relating to the Issuer,
the Depositor and the Loans delivered to the Purchaser pursuant to this Note
Purchase Agreement provided that with respect to Confidential Information, such
subsequent Purchaser, permitted assignees and Participants agree to be bound by
Section 8.05 hereof.

          SECTION IX.6. GOVERNING LAW; JURISDICTION. THIS NOTE PURCHASE
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. EACH
OF THE PARTIES TO THIS NOTE PURCHASE AGREEMENT HEREBY AGREES TO THE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND
ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF
THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

          SECTION IX.7. No Proceedings. Until the date that is one year and one
day after the last day on which any amount is outstanding under this Note
Purchase Agreement, the Depositor and the Purchaser hereby covenant and agree
that they will not institute against the Issuer or the Depositor, or join in any
institution against the Issuer or the Depositor of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law.

          SECTION IX.8. Execution in Counterparts. This Note Purchase Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

          SECTION IX.9. No Recourse — Purchaser and Depositor.

          (4) The obligations of the Purchaser under this Note Purchase
Agreement, or any other agreement, instrument, document or certificate executed
and delivered by or issued by the Purchaser or any officer thereof are solely
the partnership or corporate obligations of the Purchaser, as the case may be.
No recourse shall be had for payment of any fee or other obligation or claim
arising out of or relating to this Note Purchase Agreement or any other
agreement, instrument, document or certificate executed and delivered or issued
by the Purchaser or any officer thereof in

18



--------------------------------------------------------------------------------



 



connection therewith, against any stockholder, limited partner, employee,
officer, director or incorporator of the Purchaser.

          (5) The obligations of the Depositor under this Note Purchase
Agreement, or any other agreement, instrument, document or certificate executed
and delivered by or issued by the Depositor or any officer thereof are solely
the partnership or corporate obligations of the Depositor, as the case may be.
No recourse shall be had for payment of any fee or other obligation or claim
arising out of or relating to this Note Purchase Agreement or any other
agreement, instrument, document or certificate executed and delivered or issued
by the Purchaser or any officer thereof in connection therewith, against any
stockholder, limited partner, employee, officer, director or incorporator of the
Depositor.

          (6) The Purchaser, by accepting the Purchased Note, acknowledges that
such Purchased Note represents an obligation of the Issuer and does not
represent an interest in or an obligation of the Loan Originator, the Servicer,
the Depositor, the Administrator, the Owner Trustee, the Indenture Trustee or
any Affiliate thereof and no recourse may be had against such parties or their
assets, except as may be expressly set forth or contemplated in this Agreement,
the Purchased Note or the Basic Documents.

          SECTION IX.10. Survival. All representations, warranties, covenants,
guaranties and indemnifications contained in this Note Purchase Agreement and in
any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the sale, transfer or repayment of the
Purchased Note.

          SECTION IX.11. Tax Characterization. Each party to this Note Purchase
Agreement (a) acknowledges and agrees that it is the intent of the parties to
this Note Purchase Agreement that for all purposes, including federal, state and
local income, single business and franchise tax purposes, the Purchased Note
will be treated as evidence of indebtedness secured by the Loans and proceeds
thereof and the trust created under the Indenture will not be characterized as
an association (or publicly traded partnership) taxable as a corporation,
(b) agrees to treat the Purchased Note for federal, state and local income and
franchise tax purposes as indebtedness and (c) agrees that the provisions of all
Basic Documents shall be construed to further these intentions of the parties.

          SECTION IX.12. Conflicts. Notwithstanding anything contained herein to
the contrary, in the event of the conflict between the terms of the Sale and
Servicing Agreement and this Note Purchase Agreement, the terms of the Sale and
Servicing Agreement shall control.

          SECTION IX.13. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Note Purchase Agreement is executed
and delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee of Option One Owner Trust 2001-2, in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
for binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if

19



--------------------------------------------------------------------------------



 



any, being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Note Purchase Agreement or any other related documents.

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Note Purchase Agreement to be executed by their respective officers hereunto
duly authorized, as of the date first above written.

              OPTION ONE OWNER TRUST 2001-2
 
       

  By:   Wilmington Trust Company, not in its individual
capacity but solely as owner trustee
 
       

  By:    

            Name:     Title:
 
            OPTION ONE LOAN WAREHOUSE
CORPORATION
 
       

  By:    

            Name:     Title:
 
            BANK OF AMERICA, N.A.
 
       

  By:    

            Name:     Title:

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Note Purchase Agreement to be executed by their respective officers hereunto
duly authorized, as of the date first above written.

              OPTION ONE OWNER TRUST 2001-2
 
       

  By:   Wilmington Trust Company, not in its individual
capacity but solely as owner trustee
 
       

  By:   /s/ Patricia A. Evans

            Name: Patricia A. Evans     Title: Assistant Vice President
 
            OPTION ONE LOAN WAREHOUSE
CORPORATION
 
       

  By:   /s/ Bob Fulton

            Name: Bob Fulton     Title: Assistant Secretary
 
            BANK OF AMERICA, N.A.
 
       

  By:   /s/ Garrett Dolt

            Name: Garret Dolt     Title: Principal

 



--------------------------------------------------------------------------------



 



Schedule I
Information for Notices



1.   if to the Issuer:



      Option One Owner Trust 2001-2
c/o Wilmington Trust Company
as Owner Trustee
One Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration
Telecopy:   (302) 636-4144
Telephone: (302) 651-1000



     with a copy to:



      Option One Mortgage Corporation
3 Ada Road
Irvine, California 92618
Attention: William O’Neill
Telecopy:   (949) 790-7540
Telephone: (949) 790-7504



2.   if to the Depositor:



      Option One Loan Warehouse Corporation
3 Ada Road
Irvine, California 92618
Attention: William O’Neill
Telecopy:   (949) 790-7540
Telephone: (949) 790-7504



3.   if to the Purchaser:



      Bank of America, N.A.
901 Main Street
Dallas, Texas 75202
Attention: Garrett Dolt
Telecopy:   (214) 209-0338
Telephone: (214) 209-2664

II-1